DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacer ring claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Specification is objected for failing to disclose the details of the spacer ring. 
Appropriate correction is required.
Claim Objections
Claims 1-13 and 16-18 are objected to because of the following informalities:  
Claim 1, line 3 recites “auxillary device” where “auxiliary” is misspelled. Furthermore, claim 1 recites “Supra Structure abutment holder” in the preamble. For antecedent basis purposes, this should be adjusted to “A supra structure abutment holder”. 
Claim 9, line 1 recites “claim1” missing space between “claim” and “1”.
Claims 2-13, and 16-18 recite “Supra structure abutment holder” in the preamble. For consistency and antecedent basis purposes, this should be adjusted to “The supra structure abutment holder”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim recites “the adjustment  
The height adjustment device 32 may, for example, be shaped as a  fine-pitched thread, wherein it is also possible, however, to provide any other adjustable positive connection, for example a fine grating. 
	From this disclosure, it is not clear as to what “fine grating” is in such a way to enable one skilled in the art to understand. From an internet search, no definition or description of “fine grating” is found indicative that there is no manner for one skilled in the art understand what “fine grating” pertains.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-9, 11, 13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 2, recites “fine grating” in line 4. The scope of this limitation cannot be determined. From the provided disclosure and an internet search, it is unclear as to what “fine grating” dictates and pertains to in regards to it being an adjustable positive connection. As it is unclear as to the scope of “fine grating” and as such is found to be rejected as not being definite. 
Claim 4 recites the limitation "the supra structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a supra structure”. 
6 recites the limitation "the supra structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a supra structure”. 
Claim 7 recites the limitation "the abutment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “an abutment”. 
Claim 8 recites the limitation "the abutment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “an abutment”. 
Claim 9 recites the limitation "the occlusal surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “an occlusal surface”. 
Claim 11 recites the limitation "between supra structure and abutment" in line 3.  There is insufficient antecedent basis for this limitation in the claim regarding the supra structure and abutment. For examination purposes, it will be interpreted as “between a supra structure and an abutment”. 
Claim 13 recites the limitation "made up of supra structure and abutment" in line 2.  There is insufficient antecedent basis for this limitation in the claim regarding the supra structure and abutment. For examination purposes, it will be interpreted as “made up of a supra structure and an abutment”. 
Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 4 it depends on is rejected under U.S.C. 112(b). As such, claim 5 is rejected under U.S.C. 112(b).
Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 7 it depends on is rejected under U.S.C. 112(b). As such, claim 17 is rejected under U.S.C. 112(b).
18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 9 it depends on is rejected under U.S.C. 112(b). As such, claim 18 is rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcel (CH 388 218 A (English translation referenced in rejection below), herein referred to as Marcel). 
	Regarding Claim 1, Marcel discloses a supra structure abutment holder (Fig. 1 and 2 where it is disclosed to be a device for holding and is capable of holding the supra structure and abutment) comprising:
a clamping device (Fig. 1 and 2, label 13), and an auxiliary device (Fig. 1 and 2, label 1),
wherein the clamping device (Fig. 1 and 2, label 13) is adjustable in height, relative to the auxiliary device (Fig. 1 and 2, where the clamping device is moved with respect to the spindles (labels 5 and 10), and the slide (17) which moves the clamping device in an axial direction as described in Page 4, Par. [0018]; and Page 6, lines 183-184)
10, Marcel discloses the claimed invention and further discloses the supra structure abutment holder (Fig. 1 and 2) is provided with at least one tractive element (Fig. 1 and 2, label 5) which extends between the auxiliary device and the clamping device (Fig. 1 and 2).
Regarding Claim 13, Marcel discloses the claimed invention and further discloses the arrangement made up of a supra structure and an abutment (Fig. 1 and 2 where it is disclosed to be a device for holding and is capable of holding the supra structure and abutment) is accessible from a side while clamped (Fig. 1 and Fig. 2 shows that there is accessible sides) between the auxiliary device (Fig. 1 and 2, label 1) and the clamping device (Fig. 1 and 2, label 13), and a bonding gap is visible (As there is accessible sides that are visible to see the attachment of the abutment and the holder, it is capable of showing the visibility of a bonding gap). 
Regarding Claim 16, Marcel discloses the claimed invention and further discloses the clamping device (Fig. 1 and 2, label 13) is adjustable in height via threads (Fig. 1 and 2, where the clamping device is moved with respect to the spindles (labels 5 and 10), and the slide (17) which moves the clamping device in an axial direction as described in Page 4, Par. [0018]; and Page 6, lines 183-184).

Claim(s) 1, 3, 7, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (US Patent No. 5547380 A).
	Regarding Claim 1, Goodman discloses a supra structure abutment holder (Fig. 1 where it is disclosed to be a device for holding dental structures together to be bonded and as such is capable of holding the supra structure and abutment) comprising, 
a clamping device (Fig. 1, label 27), and an auxiliary device (Fig. 1, labels 23),
wherein the clamping device (Fig. 1, label 27) is adjustable in height, relative to the auxiliary device (Fig. 1, displays that the clamping device is adjustable by being screwed closer to the auxiliary device)
3, Goodman discloses the claimed invention and further discloses a supra structure and an abutment are clamped between auxiliary device and the clamping device (Fig. 1 where it is disclosed to be a device for holding dental structures together to be bonded and as such is capable of holding the supra structure and abutment), wherein the supra structure and the abutment are held in positive-fit engagement with each other (Fig. 1 shows the crown is positive-fit to the teeth and can be applied to the concept of the supra structure and the abutment being held together in a positive fit manner).
Regarding Claim 7, Goodman discloses the claimed invention and further discloses the clamping device (Fig. 1, label 27) is provided with a recess (Fig. 1, space present between the label 27 and the crown/tooth combination in the figure), for accommodating an abutment, which is adapted to the length and/or the thickness of the lower portion of the abutment or an abutment socket (Col 2, lines 65-66 describes the clamping device being made of compliant material and as such can be adjusted to the thickness of the abutment).
Regarding Claim 13, Goodman discloses the claimed invention and further discloses the arrangement made up of a supra structure and an abutment (Fig. 1 where it is disclosed to be a device for holding dental structures together to be bonded and as such is capable of holding the supra structure and abutment) is accessible from a side while clamped between the auxiliary device and the clamping device (Exemplified by Fig. 1 where it can be accessible on both sides of the apparatus), and a bonding gap (Fig. 1, label 17 would be an example of where the bonding gap would be for the abutment and supra structure as it is showing capability of displaying the bonding gap) is visible (Fig. 1).
Regarding Claim 16, Goodman discloses the claimed invention and further discloses the clamping device (Fig. 1, label 27) is adjustable in height via threads (Fig. 1, label 29 where the term “threads” is accepted in the arts to describe a singular structures. An example of the term in use is a screw having threads).
Claim(s) 1, 6-7, 9, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolt (DE Publication No. 202015103851 U1). 
Regarding Claim 1, Jolt discloses a supra structure abutment holder (Fig. 4-5 where the abutment is label 2) comprising, 
a clamping device (Fig. 6-7, label 3), and an auxiliary device (Fig. 6-7, label 4),
wherein the clamping device (Fig. 6-7, label 3) is adjustable in height, relative to the auxiliary device (Fig. 6-7 where the clamping device is adjusted in height relative to the auxiliary through label 17)
Regarding Claim 6, Jolt discloses the claimed invention and further discloses the auxiliary device (Fig. 6-7, label 4) is provided with at least one depression (See Annotated Figure A of Fig. 6) for accommodating an occlusal protrusion of the supra structure (See Annotated Figure A of Fig. 6 where it is displayed that the abutment is found to be accommodating in the depression and as such it is capable of accommodating an occlusal protrusion of the supra structure)

    PNG
    media_image1.png
    369
    523
    media_image1.png
    Greyscale

Annotated Figure A
	Regarding Claim 7, Jolt discloses the claimed invention and further discloses the clamping device (Fig. 6-7, label 3) is provided with a recess (See Annotated Figure B of Fig. 6), for accommodating the 

    PNG
    media_image2.png
    366
    520
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 9, Jolt discloses the claimed invention and further discloses the auxiliary device (Fig. 6-7, label 4) is provided with a flat block (Fig. 6-7, label 4 shows the auxiliary device being a flat block) and is provided, on one side, with depressions for accommodating the occlusal surfaces of molars and/or, on the other side, at least one depression for accommodating the incisal faces of incisors and/or cuspids (See Annotated Figure C of Fig. 6 where the abutment is being held in the depression of the auxiliary device, it is capable of accommodating the incisal faces of incisors or cuspids).

    PNG
    media_image1.png
    369
    523
    media_image1.png
    Greyscale

Annotated Figure C
Regarding Claim 17, Jolt discloses the claimed invention and further discloses the recess (See Annotated Figure D of Fig. 6) comprises a blind hole (the recess is a very shallow blind hole as it is meant to hold the abutment in place as shown in Fig. 6) and wherein the abutment socket (An Abutment is capable of having an abutment socket) comprises an implant analog (An abutment socket can be capable for comprising an implant analog). 

    PNG
    media_image2.png
    366
    520
    media_image2.png
    Greyscale

Annotated Figure D
18, Jolt discloses the claimed invention and further discloses the flat block (Fig. 6-7, label 4 shows the auxiliary device being a flat block) is a pancake cylinder (Fig. 8, label 4 shows a 3D view of the flat block being a pancake cylinder). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Patent No. 5547380 A).
Regarding Claim 4, Goodman is silent to auxiliary device (Fig. 1, label 23) being deformable. However, Goodman does discloses the clamping device to be made of compliant material (Col. 2, lines 65-66) to reduce the strain to the clamped structures being held. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary device to also be made of compliant material to further reduce the strain of the structures held together on the opposing side of the clamp device. As such, it would provide the auxiliary device to be flexible and being capable of being elastically deformed by incisal or occlusal surfaces of a supra structure. 
Regarding Claim 5, Goodman discloses the claimed invention and further discloses the auxiliary device (Fig. 1, labels 23) is deformed as a result of pressure applied by the supra structure abutment holder such that it partially accommodates the supra structure and is elastically deformed (Col 2, lines 65-66 describes the clamping device being made of compliant (flexible) material to reduce the possibility of putting strain on the structures being held together. It would as such make sense to have the auxiliary 
Regarding Claim 11, Goodman discloses the claimed invention and further discloses the adjustment of the clamping device (Fig. 1, label 27 where the adjustment of the device is done by turning the part adjacent to the left of label 29), the force applied to a bonding gap between a supra structure and an abutment (Fig. 1 where it is disclosed to be a device for holding dental structures together to be bonded and as such is capable of holding the supra structure and abutment. The bonding gap can be exemplified by label 17) is adjusted (It is inherent that by adjusting a device to hold the pieces together, it would adjust the force applied to a bonding gap). 
However, Goodman is silent to auxiliary device (Fig. 1, label 23) being deformable. However, Goodman does discloses the clamping device to be made of compliant material (Col. 2, lines 65-66) to reduce the strain to the clamped structures being held. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary device to also be made of compliant material to further reduce the strain of the structures held together on the opposing side of the clamp device. As such, it would provide the auxiliary device to be flexible and the force applied to a bonding gap (Bonding gap can be presented as label 17 of Fig. 1) between a supra structure and an abutment is adjusted due to the elastic deformation of the auxiliary device. 
Regarding Claim 12, Goodman discloses the claimed invention and further discloses the adjustment concerns the relative altitude of the auxiliary device (Fig. 1, label 23) and the clamping device (Fig. 1, label 27) with respect to each other (Fig. 1 shows that the height being changed between 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Jolt (DE Publication No. 202015103851 U1) in view of Lefman (US Patent No. 9492249 B1).
Regarding 8, Jolt discloses the claimed invention and further discloses the blind hole (the recess is a very shallow blind hole as it is meant to hold the abutment in place as shown in Fig. 6) has a diameter which corresponds to the diameter of a largest diameter of the abutment or the abutment socket (See Annotated Figure E of Fig. 6 where it displays that the recess is the blind hole and of which it corresponds with the abutment diameter). 
 
    PNG
    media_image2.png
    366
    520
    media_image2.png
    Greyscale

Annotated Figure E
	However, Jolt is silent to having at least one spacer. Lefman discloses a device in the same field of endeavor and discloses the usage of a spacer ring (Fig. 10, label 140) secure the abutment (Col 5, lines 45-59). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supra structure abutment of Jolt to have a spacer ring of . 
Allowable Subject Matter
Claim 2  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The most relevant art was found to be Goodman (US Patent No. 5547380 A) where it teaches the holding of dental structures or components through a clamping mechanism. However, Goodman is silent to the threads being formed as fine-pitch threads and the thread being self-retaining. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772